Citation Nr: 1738342	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-04 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher (compensable) disability rating (or evaluation) for bilateral hearing loss for the rating period from June 27, 2008.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1975 to January 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in St. Petersburg, Florida.  The hearing transcript has been associated with the claims file.

In August 2015, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with a VA examination.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the August 2015 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The issue of service connection for tinnitus has been raised by the record in a January 2016 statement, but has not been adjudicated by the AOJ.  See January 25, 2016 Veteran statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2016). 


FINDING OF FACT

For the entire rating period from June 27, 2008, the bilateral hearing loss disability has exhibited no worse than Level I hearing in the right ear and Level II hearing in the left ear.


CONCLUSION OF LAW

For the entire rating period from June 27, 2008, the criteria for a higher (compensable) disability rating for the bilateral hearing loss disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In an appeal for a higher initial rating, because the appeal arises from disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009). 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes post-service VA and private treatment records, relevant VA examination reports, the May 2015 Board hearing transcript, and the Veteran's written statements. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) (2016) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.  

VA most recently examined the bilateral hearing loss disability in December 2015.  This examination is adequate for purposes of rating the service-connected bilateral hearing loss disability.  The VA examiner reviewed the Veteran's medical history and complaints, made clinical measures and observations including audiometric testing and speech recognition testing, and rendered an opinion regarding the severity of the bilateral hearing loss disability.  The examination report contains all the findings needed to evaluate the claim for a higher rating for bilateral hearing loss, including the Veteran's history and a rationale for all opinions given, and addresses the functional effects caused by the bilateral hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Martinak at 455.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Higher Disability Rating Analysis for Bilateral Hearing Loss

Ratings for service-connected hearing loss range from noncompensable (zero percent) to 100 percent for hearing loss.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

DC 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including controlled speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. 
§ 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIA, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

The Board can accept and rate based on private audiometric test scores, which were provided in graph form.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record). 

The Veteran is in receipt of a noncompensable (0 percent) disability rating for bilateral hearing loss for the entire rating period from June 27, 2008.  During the June 2009 VA examination, the Veteran reported difficulty understanding speech if not facing the talker or if spoken to from a distance.  In an August 2009 statement, the Veteran's wife reported that the Veteran's hearing loss had worsened during the previous 10 years.  During the May 2015 Board hearing, the Veteran and his wife testified that the Veteran's hearing loss had progressively worsened and that the Veteran had difficulty hearing without hearing aids.  A September 2015 private audiology report reflects that the Veteran reported difficulty hearing in quiet and noisy environments, as well as difficulty understanding speech when the speaker is not facing the Veteran, while listening on the phone, and when watching television.

After considering all the evidence, lay and medical, the Board finds that the weight of the competent and probative lay and medical evidence demonstrates that a higher (compensable) disability rating for the service-connected bilateral hearing loss is not warranted for the entire rating period from June 27, 2008.  

At a VA audiometric examination in June 2009, puretone thresholds, in decibels, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
40
35
25
35
LEFT
35
25
20
35

Word recognition scores, based on the Maryland CNC test, were 96 percent in the right ear and 88 percent in the left ear.  The pertinent diagnosis was bilateral sensorineural hearing loss.

These results yield a puretone threshold average of 33.75 for the right ear and 28.75 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral I is designated for the right ear and a Roman numeral II is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable (0 percent) disability rating is derived from Table VII of 38 C.F.R. § 4.85; thus, this audiometric and speech recognition evidence does not support a finding of a compensable disability rating.  Additionally, the readings reported by the June 2009 VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.

The Veteran underwent private audiometric testing in May 2015 and September 2015.  While the May 2015 and September 2015 private audiometric examination reports do not include the puretone thresholds in numerical format, but are reported in graphical representation, the Board is able to interpret these graphical representations of audiometric data and convert it to numerical data in its role as a fact finder.  See Kelly, 7 Vet. App. at 474; see also Savage, 24 Vet. App. at 249.

The Board has considered and weighed the results of the May 2015 private audiometric testing showing puretone thresholds, in dB, as follows:


HERTZ

1000
2000
3000
4000
RIGHT
45
45
35
40
LEFT
50
35
45
50

These results yield a puretone threshold average of 41.25 decibels in the right ear and 45 decibels in the left ear.  The May 2015 private audiology examination report contain speech recognition testing scores, but it is not clear whether these scores were obtained using the Maryland CNC test.  

Given that the May 2015 private audiology examination does not include Maryland CNC test results, and does not have an examiner certification pursuant to 38 C.F.R. § 4.85(a), the Board will use the May 2015 private examination report's puretone averages together with the valid results in the September 2015 private examination report's Maryland CNC word recognition scores to determine the disability rating.  See 38 C.F.R. § 4.2.  Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the May 2015 private audiology examination reveal Level I hearing acuity in the right ear (with a pure tone threshold average of 41.25 dB and speech discrimination score of 92 percent from the September 2015 private audiology examination report) and Level I hearing acuity in the left ear (with a pure tone threshold average of 45 dB and speech discrimination score of 92 percent from the September 2015 private audiology examination report).  According to Table VII under DC 6100, a 0 percent disability rating is warranted for the level of hearing impairment demonstrated at the May 2015 private audiology examination.  38 C.F.R. § 4.85.  Additionally, the audiometric readings reported by the May 2015 private examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.

The Board has considered and weighed the results of the September 2015 private audiometric testing showing puretone thresholds, in decibels (dB), as follows:


HERTZ

1000
2000
3000
4000
RIGHT
45
45
35
40
LEFT
50
35
45
50

Word recognition scores, based on the Maryland CNC test, were 92 percent in both ears.  The pertinent diagnosis was bilateral sensorineural hearing loss.

These results yield a puretone threshold average of 41.25 for the right ear and 45 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral I is designated for the right ear and a Roman numeral I is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable (0 percent) disability rating is derived from Table VII of 38 C.F.R. § 4.85; thus, this audiometric and speech recognition evidence does not support a finding of a compensable disability rating.  Additionally, the readings reported by the September 2015 private examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  See 
38 C.F.R. § 4.86.

At a VA audiometric examination in December 2015, puretone thresholds, in decibels, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
40
40
30
40
LEFT
50
35
45
45

Word recognition scores, based on the Maryland CNC test, were 96 percent in both ears.  The pertinent diagnosis was bilateral sensorineural hearing loss.

These results yield a puretone threshold average of 37.5 for the right ear and 43.75 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral I is designated for the right ear and a Roman numeral I is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable (0 percent) disability rating is derived from Table VII of 38 C.F.R. § 4.85; thus, this audiometric and speech recognition evidence does not support a finding of a compensable disability rating.  Additionally, the readings reported by the December 2015 VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  See 
38 C.F.R. § 4.86.

While the Veteran has reported difficulty with hearing others, recognizing speech, and hearing the television, which he reports has impacted social and occupational functioning, the percentage of speech recognition in both ears reflects high speech discrimination ability throughout the rating period on appeal.  The Veteran's reports of difficulty recognizing speech are consistent with the speech recognition scores that show progressive speech recognition from high 80 percent to lower or middle 90 percent range throughout the appeal.  Neither the Veteran nor the representative has contended that the hearing examinations are deficient in rating the bilateral hearing loss.

Despite the Veteran's general contention that the service-connected hearing loss is severe enough to warrant a compensable rating for the entire rating period on appeal, the application of the rating schedule to the audiometric findings and speech recognition test scores does not establish entitlement to a compensable disability rating at any time during the rating period on appeal.  The Board does not find evidence that the rating assigned for bilateral hearing loss should be higher based on the facts found during the above-referenced period.  The weight of the competent and probative lay and medical evidence of record is against a higher (compensable) disability rating during the above-referenced period.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a higher (compensable) rating for bilateral hearing loss for the entire rating period from June 27, 2008.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the bilateral hearing loss disability for any part of the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's bilateral hearing loss disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  All the Veteran's hearing loss symptoms and described hearing impairment in this case are contemplated by measures in the schedular rating criteria.  The Board recognizes and has considered reports by the Veteran of having difficulty with hearing others and recognizing speech (including television).  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, and as measured by both audiometric testing and speech recognition testing. The ability of the Veteran to hear voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech"). 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 
28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

While the Veteran contends that his ability to hear has worsened as evidenced by the use of hearing aids, diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores upon which the Veteran is rated represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms or impairment from the service-connected bilateral hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria, namely, audiometric testing at a range of decibel levels and speech recognition testing.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are coronary artery disease, sleep apnea, hypertension, pseudofolliculitis barbae, erectile dysfunction, left foot tinea pedis, vasomotor and seasonal allergic rhinitis, and bilateral hearing loss.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected bilateral hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected bilateral hearing loss disability.  The record shows that the Veteran has been working as a bus driver and at the post office during the appeal period.  See, e.g., September 2009, June 2010, and February 2015 VA examination reports.  To the extent that the service-connected bilateral hearing loss disability causes some difficulties at work, the schedular rating criteria are intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  As such, the Veteran is already being compensated for any difficulties at work resulting from the service-connected bilateral hearing loss.  For the reasons above, and in light of the fact that the Veteran has been working, the Board finds that a TDIU has not been raised and, therefore, is not before the Board on appeal.


ORDER

A higher (compensable) disability rating for bilateral hearing loss for the entire rating period from June 27, 2008 is denied.





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


